NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

BOBBY J. STEWARD,
Plccintiff-Appellant,

V.

MICHAEL J. ASTRUE, COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,
Defendant-Appellee.

2012-1477

Appeal from the United States District Court for the
Southern District of Indiana in case no. 11-CV-350, Judge
William T. LaWrence.

ORDER

The court considers whether this appeal should be
dismissed.

Bobby J. Steward appeals from a decision of the
United States District Court for the Southern District of
Indiana in an underlying social security retirement bene-
fits n1atter. This court is a court of limited jurisdiction,
and does not appear to have jurisdiction over this appeal.
The court also notes that Seward indicated in a filing he
submitted to the United States Court of Appeals for the

BOBBY STEWARD V. ASTRUE 2

Seventh Circuit entitled “lncorrect Docketing of Appeal”
that he "has not subrnitted, nor intends to submit an
appeal to the Seventh Circuit Court of Appeals, concern-
ing the decision of the U.S. District Court." In response to
this filing, the United States Court of Appeals for the
Seventh Circuit closed the appeal and issued Inandate.

Accordingly,
lT lS ORDERED THAT!

(1) The parties are directed to respond within 21 days
from the date of filing of this order concerning whether
this petition should be disn1issed.

(2) The briefing schedule is stayed.

FoR THE CoURT

l JUL 1 7 2012 /s/ J an Horbaly
Date J an l-Iorbaly
Clerk
cc: Bobby J. SteWard o
shelley I). Weger, Esq. usrgg\lg§§lg,§hi“’._ ¢",E‘“‘°*R¢un"°°“
26 a
s ,;uL 1 7 2012

JAN|IHA|!
U.Bl